Citation Nr: 0729042	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-26 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with alcohol dependency. 

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to March 1966.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the Portland RO.  That rating 
decision denied a rating in excess of 30 percent for the 
veteran's PTSD.  In February 2006, the veteran testified at a 
Travel Board hearing before the undersigned.  A transcript of 
the hearing is of record.

In June 2006, the Board remanded the case for additional 
development.  In a January 2007 rating decision, the RO 
increased the rating to 50 percent for PTSD with alcohol 
dependency.

In March 2007, the Board received a submission from the 
veteran consisting chiefly of lay statements.  The veteran 
did not express a desire to waive RO consideration of this 
new evidence.  However, as the pertinent material submitted 
consists of lay evidence that is essentially cumulative of 
previous statements of record describing the impact of the 
veteran's PTSD upon his life, the Board finds no basis to 
remand this case to the RO for initial review under 38 C.F.R. 
§ 20.1304 (2007).


FINDINGS OF FACT

1.  The competent evidence suggests that the veteran's 
service-connected PTSD with alcohol dependency is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation 
and impaired impulse control (such as unprovoked irritability 
with periods of violence).

2.  PTSD precludes the veteran from obtaining and retaining 
gainful employment.





CONCLUSIONS OF LAW

1.  A rating of 70 percent, and no higher, for service-
connected PTSD with alcohol dependency is warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130,  Diagnostic 
Code 9411 (2007).

2.  A total disability rating based on individual 
unemployability is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
in December 2002 and June 2006 explained what the evidence 
needed to show to substantiate the claim.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The letters 
advised the veteran to submit everything in his possession 
pertinent to his claims.  The August 2003 and January 2007 
rating decisions and the July 2004 statement of the case 
(SOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claim for a 
rating in excess of 50 percent was denied.  The January 2007 
supplemental SOC included specific notice regarding the 
criteria for rating disabilities and effective dates of 
awards in conformance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)).  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond and 
to supplement the record after complete notice was given, and 
the claim was thereafter readjudicated.  See January 2007 
supplemental SOC.  He is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the veteran's VA treatment 
records are on file, as are relevant private medical records.  
There is no indication that any relevant records remain 
outstanding.  The veteran has been afforded multiple VA 
examinations.  VA's duty to assist the veteran is met.

II.  Factual Background

Service connection for PTSD was granted in an October 2001 
rating decision, and a 30 percent rating was assigned from 
August 2000.  The veteran filed his current claim for 
increase in September 2002.  A January 2007 rating decision 
increased the rating to 50 percent for PTSD with alcohol 
dependency, from September 2002, the date of claim for 
increase.

On VA examination in August 2001, the veteran reported that 
he spent two to three hours per day working on rental 
properties he owned.  He lived by himself and drank every 
day, often at the American Legion Club or DAV Club.  The 
veteran reported that he was friendly with his ex-wife and 
talked to his daughter fairly frequently.  The veteran 
pursued women but considered himself highly independent and 
cool concerning relationships.  He did not avoid reminders of 
Vietnam, enjoying several war movies.  The veteran described 
problems with anger and with insomnia.  On examination, he 
was alert and completely oriented.  His speech was 
unremarkable in rate and rhythm.  He spoke at normal length 
and appropriately.  He displayed no looseness of associations 
or delusions.  There was no evidence of psychosis.  His 
memory was unremarkable.  He appeared somewhat hypervigilant 
but did not manifest startle response.  His impulse control 
was fair and his judgment poor to fair.  The examiner stated 
that his Global Assessment of Functioning (GAF) score was 62 
secondary to PTSD and 52 secondary to alcoholism.

On VA examination in January 2003, the veteran reported 
difficulty with relationships and with sleeping.  He did not 
like being around people.  The veteran reported that he was 
currently taking classes in algebra and history, but was 
having trouble in the classes due to memory problems.  He 
stated that he was fired from his most recent job two years 
earlier because his boss was jealous of him.  He currently 
lived alone, although he had lived with a woman a year ago.  
He had a fairly good relationship with his two adult 
children.  The veteran reported that he spent a lot of time 
alone but had one close friend.  He sometimes drank at a 
club.  On examination, he was alert, oriented, calm and 
cooperative, with no agitation.  His mood was dysphoric at 
times, but he did not seem severely depressed.  He denied any 
hallucinations, and there were no delusions.  Thought 
processes were goal-directed.  Insight and judgment were fair 
and his memory was intact.  The veteran did not experience 
panic attacks.  He denied suicidal and homicidal ideation.  
His GAF was noted as 55.

At his hearing before the undersigned in February 2006, the 
veteran testified that he was unemployed due to anger 
problems.  He lived by himself and described a fellow Vietnam 
veteran whom he brought to the hearing as his closest friend.  
He reported almost nightly nightmares and insomnia.  The 
veteran believed his VA examinations had been too brief and 
had not adequately assessed his condition.

The most recent VA examination was conducted in October 2006.  
The veteran reported that he remained unemployed.  He 
reported nightly insomnia and Vietnam-related nightmares.  He 
drank Scotch in order to get back to sleep after his 
nightmares.  He was sensitive to noises outside or inside his 
house and would awaken easily.  The veteran stated that he 
avoided crowds.  He did not have many friends; the ones he 
did have were fellow Vietnam veterans.  He had been involved 
in two bar fights in the past six months, and also reported 
problems with "road rage."  He spent time with one friend 
with whom he would drive in the woods and talk.  The veteran 
stated that one or two days per week he would isolate himself 
in his house with the blinds closed and phone off the hook.  
He would not answer the door during these periods.  He 
reported suicidal ideation that occurred more than once per 
month and could last for up to a week at a time.  He had made 
no suicidal attempts, but got rid of a pistol he had because 
it was "too close- too easy for me."  He reported panic 
attacks three to four times per week, primarily when he was 
out in public.  

On examination, the veteran's hygiene was clean and his 
grooming neat.  He was alert and oriented to person , place, 
and time.  The veteran was tearful during the examination.  
His mood was depressed and anxious.  Speech was of normal 
rate, volume, and quantity.  Associations were logical.  His 
thought content was negative currently for suicidal or 
homicidal ideation.  He denied hallucinations, ideas of 
reference, or thought control.  There was no evidence of 
paranoid delusions.  Concentration and memory were grossly 
intact.  Insight and judgment were fair.  The diagnoses were 
PTSD, chronic and severe; alcohol dependence, ongoing; major 
depressive disorder, untreated; and panic disorder, 
untreated.  His GAF was noted as 45 in relation to alcohol 
dependence, and 45 in relation to PTSD symptoms, depression, 
and panic.  The examiner stated:

It is felt that this veteran has severe 
symptoms of [PTSD] and that these symptoms 
have been ongoing for him for some time.  
Previous compensation and pension 
evaluations did not elaborate the specifics 
of veteran's [PTSD] difficulties.

[...]

It is clear to note that veteran's PTSD 
symptoms are chronic and severe in nature 
with or without the fact that he has 
alcoholism.  It is clear to note that the 
veteran's alcoholism is directly related to 
self-medicating his PTSD symptoms in 
addition to being an addiction in and of 
itself.  It is more likely than not that 
this veteran has struggled throughout life, 
socially and occupationally, due to his 
military service experience and the 
resultant PTSD symptoms that he has incurred 
at a severe degree....Veteran's depression and 
panic attacks are felt to be directly 
related to his PTSD symptoms.

The veteran has submitted various lay statements from family 
members, tenants, and other associates attesting to his mood 
swings, anger, and isolative behavior.

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current 50 percent rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.  See VAOPGCPREC. 6-96 (1996).  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The most recent VA examiner's finding that the veteran's 
symptoms of PTSD with alcohol dependency were severe is 
consistent with the rating schedule criteria for a 70 percent 
rating.  There is evidence of repeated and sometimes frequent 
suicidal ideation.  The veteran has near-continuous problems 
with his mood, and intrusive recollections that affect his 
ability to function effectively.  He has very limited family 
and social interaction.  He has not worked for several years 
and has been involved in recent fights stemming from his 
inability to control his anger.  His PTSD symptoms 
significantly impair his daily functioning.  The 
manifestations of his PTSD are most consistent with the 
rating schedule criteria for a 70 percent rating.  The Board 
therefore grants an increase to a 70 percent rating.  In this 
regard, the recent VA examiner seemed to agree with the 
veteran that his previous VA examinations had not fully 
described his symptoms, and the examiner stated that the 
veteran's severe PTSD symptoms had been ongoing for some 
time.  Thus, the 70 percent rating is appropriate for the 
entire appeals period.

There is no evidence, however, of total occupational and 
social impairment such as to warrant the assignment of a 100 
percent rating.  The veteran has not been noted to have 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for the names of close relatives, his own occupation, or 
his own name.  38 C.F.R. § 4.130, Code 9411.

The report of the most recent VA examination, however, 
indicates that the veteran had last worked four years 
previously for a cabinet manufacturing company, apparently 
losing his position because of alcohol use. Further, the 
examiner observed that the veteran was quite emotionally 
unstable at that time. As noted above, his PTSD symptoms were 
said to be chronic and severe. Reference was also made to the 
veteran's struggles with anger and irritability, leading to 
problems with authority, coworkers and supervisors. After 
reviewing the documented findings regarding the severity of 
the service-connected psychiatric disorder, and resolving 
reasonable doubt in favor of the veteran, the Board finds 
that this disability for all intents and purposes prevents 
the veteran from performing substantially gainful employment 
consistent with his job skills and work history. Therefore, 
TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).


ORDER

A rating of 70 percent, and not in excess thereof, for PTSD 
with alcohol dependency is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.

TDIU is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


